Citation Nr: 0420638	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  01-06 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bilateral pes planus.

2.  Entitlement to a rating in excess of 10 percent for tinea 
pedis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1955 to July 1959.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from May 2001 and May 
2002 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.  In the May 
2001 decision, the RO granted service connection for 
bilateral pes planus, rated 10 percent; in the May 2002 
rating decision, the RO granted service connection for tinea 
pedis, also rated 10 percent.  The veteran testified at a 
Travel Board hearing before the undersigned in March 2004; a 
transcript of the hearing is of record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002) the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding notice requirements under the 
VCAA.  

Additionally, in Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 
2003) (DAV), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) determined that 38 C.F.R. 
§ 19.9(a)(2) was inconsistent with 38 U.S.C. § 7104(a).  The 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2) because, 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  

During the March 2004 Travel Board hearing, the veteran 
submitted additional reports of private medical treatment for 
the disabilities at issue.  Although AOJ consideration of 
this material has been waived by the veteran, since the case 
is being remanded anyway for reasons described below, the 
evidence should be reviewed by the AOJ.  

Also during the March 2004 Travel Board hearing, the veteran 
asserted that his service-connected bilateral pes planus and 
tinea pedis have increased in severity since his last VA 
examination.  On preliminary review, reports of private 
medical treatment submitted during the personal hearing 
reveal findings of pain and swelling of the arches of both 
feet, which could be indicative of an increase in severity of 
the pes planus.  However, the report does not contain 
sufficient detail to permit a rating determination without 
further development.  Hence, another VA examination is 
indicated.  

Regulations governing ratings of skin disorders, including 
tinea pedis, were revised effective August 30, 2002.  Where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the veteran is entitled to a 
rating under the new criteria (from their effective date).  
Although VA has notified the veteran of the amended rating 
criteria (in the May 2003 Supplemental Statement of the Case 
(SSOC)), he has not been examined in light of the revised 
criteria.  Consequently, another VA dermatological 
examination specifically addressing the new criteria is 
indicated.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should obtain complete copies 
of any private or VA clinical records 
(not already of record) of any treatment 
the veteran has received for bilateral 
pes planus or tinea pedis since February 
2002.  He should assist in this matter 
by identifying all sources of treatment 
and providing any necessary releases.  
Specifically, the RO should obtain 
records of treatment from the private 
medical facility(ies) identified by the 
veteran during his March 2004 personal 
hearing.

2.  The RO should then arrange for a VA 
orthopedic examination (at the 
Philadelphia VAMC, if possible, at the 
veteran's request) to ascertain the 
current severity of the veteran's 
service-connected bilateral pes planus.  
The veteran's claims folder must 
reviewed by the examiner in connection 
with the examination.  Any indicated 
tests or studies must be completed.  The 
examiner should explain the rationale 
for any opinion given.

3.  The RO should arrange for the 
veteran to be afforded a VA skin 
examination (at the Philadelphia VAMC, 
if possible) to determine the current 
severity of his service-connected tinea 
pedis.  The veteran's claims folder must 
reviewed by the examiner in connection 
with the examination.  The examiner 
should have copies of the previous and 
the revised criteria for rating skin 
disorders available for review, and the 
clinical findings reported must address 
both sets of criteria.  Specific medical 
findings should include what percentage 
of the body or exposed area is involved, 
and the type and duration of any therapy 
used.  The examiner should explain the 
rationale for any opinion given.

4.  The RO should then re-adjudicate the 
claims.  As the appeals are from the 
initial ratings assigned, the possibility 
of staged ratings should be considered.  
Fenderson v. West, 12 Vet. App. 119 
(1999).  If either benefit sought remains 
denied, the RO should issue an 
appropriate SSOC and provide the veteran 
and his representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to compile all evidence 
necessary to decide this claim.  No action is required of the 
appellant until he is notified.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

